DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 1 of the instant application 16434430 has been amended with the features of “an insulating layer between the first common voltage line and the common electrode and defining contact holes in the insulating layer, wherein one of the expanded portions of the first common voltage line which is in the second pixel is overlapped by a first contact hole among the contact holes in the insulating layer, and wherein an expanded portion of the first common voltage line which is in the first pixel is not overlapped by any contact hole among the contact holes in the insulating layer”, which are somewhat similar to the claim 1 of the allowed parent application 14/322567 amended on 12/28/2016. The application 14/322567 is also the parent of the application 15/604721.  

However, the Terminal Disclaimer of this instant application 16/434430 has been filed and approved on 09/22/2020.

Claim 6 is cancelled.  Claims 15-16 are newly added. Claims 1-5 and 7-16 are pending.

Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since there is no prior teaches a liquid crystal display device comprising: 
a first common voltage line being substantially parallel to the first gate line, the first common voltage line including a plurality of expanded portions; 
a first pixel electrode connected to the first thin film transistor in a first pixel; 
a second pixel electrode connected to the second thin film transistor in a second pixel; 
a common electrode disposed on the first substrate and overlapping the first pixel electrode and the second pixel electrode; and 
an insulating layer between the first common voltage line and the common electrode and defining contact holes in the insulating layer, 
wherein one of the expanded portions of the first common voltage line which is in the second pixel is overlapped by a first contact hole among the contact holes in the insulating layer, and wherein an expanded portion of the first common voltage line which is in the first pixel is not overlapped by any contact hole among the contact holes in the insulating layer.  

Claim 2-5 and 7-16 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871